PER CURIAM.
Petitioner’s Missouri license to operate a motor vehicle was revoked effective June 24, 1977, for the reason that he allegedly refused to submit to a chemical test of his breath. The Circuit Court of Greene County refused petitioner’s application for reinstatement of his license, and this appeal followed.
The trial court advised counsel by letter filed on August 3, 1977, that:
“The Court has made the following entry in the Court’s minutes:
“ ‘8-3-77: Court finds, believes and determines from the evidence that the issue under § 564.444(2)(3), RSMo.1969, is in the affirmative. Court having heretofore on July 1, 1977, found that all other issues under § 564.444(2), RSMo.1969, are in the affirmative, it is ordered that Petitioner’s prayer for relief be, and the same is hereby denied, and that costs be taxed against petitioner. Stay of revocation entered herein June 21, 1977, and extended by order herein July 11, 1977, is vacated and set aside.’ ”
Proceedings of this sort are civil in nature and are governed by rules pertaining to appeals of civil proceedings. In re Spencer, 439 S.W.2d 8, 9 (Mo.App.1969). The instant transcript contains nothing more than minute or docket entries which do not constitute a final judgment from which an appeal may be taken. Williams v. Williams, 480 S.W.2d 525, 527[3] (Mo.App. 1972).
The appeal must be, and is, dismissed.
All concur.